Citation Nr: 0726513	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-00 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1982 to 
September 1983 and from March 1994 to July 2002, with 
additional inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
RO in Boise, Idaho, which denied service connection for a 
bilateral hip disorder and granted service connection for 
lumbar degenerative disc disease and GERD, assigning a 10 
percent and noncompensable ratings, respectively.

The veteran requested a hearing before the Board in his 
January 2004 Form 9.  He withdrew that request in an April 
2004 statement.  The Board may proceed on the appeal.  
38 C.F.R. § 20.702(e).

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran, through 
his representative, has waived RO consideration of that 
evidence.  The Board may consider the appeal.  38 C.F.R. § 
20.1304.


FINDINGS OF FACT

1.  The veteran does not have a current disability of the 
hips.

2.  The veteran's service-connected degenerative disc disease 
has been manifested by mild intervertebral disc syndrome with 
no incapacitating episodes, painful motion, with forward 
flexion to 90 degrees, normal gait and stance, and no 
objective evidence of neurological complications. 

3.  The veteran's service-connected GERD has been manifested 
by regurgitation and requires daily medication. 




CONCLUSIONS OF LAW

1.  A bilateral hip disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The criteria for an initial evaluation greater than 10 
percent for degenerative disc disease of the lumbar spine are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).

3.  The criteria for an initial compensable evaluation for 
GERD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2002 fully satisfied the duty to 
notify provisions for the first three elements.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the veteran.  
Id., at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The August 2002 
letter informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that "the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, § 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006).  In the increased 
ratings claims, service connection was granted, a disability 
rating and effective date assigned, in a February 2003 
decision of the RO.  VA's duty to notify under 38 U.S.C.A. § 
5103(a) is discharged.  See Sutton v. Nicholson, 20 Vet.App. 
419 (2006).  Accordingly, the Board concludes that any error 
in failing to provide adequate pre-adjudicative notice under 
38 U.S.C.A. § 5103(a) was harmless as to the claims for 
increased ratings.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The veteran was afforded a medical examination to obtain an 
opinion as to whether he has a distinct bilateral hip 
disability that can be directly attributed to service.  
Further examination or opinion is not needed on the hip claim 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed conditions exist as a distinct 
disability.  This is discussed in more detail below.

The RO provided the veteran an appropriate VA examination for 
GERD in 2002 and for his back in 2002 and 2004.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The 2002 and 2004 VA examination reports are thorough and 
supported by private and VA outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Service Connection

The veteran contends that he has a bilateral hip disability 
as the result of service.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The veteran contends that he has a disability of the hips.  
To that end, he submitted private medical records pertaining 
to treatment for his hips from 2003 and 2004.  

The private medical records do not support his contentions.  
In May 2003, the veteran was discovered to have unequal leg 
lengths, with the left leg being half an inch shorter than 
the right.  The veteran was fitted with orthotic heel 
inserts, which reduced the difference to a quarter inch.  
While the veteran complained of pain and discomfort, no 
disorder of the hips was diagnosed.  The veteran had several 
follow up treatment sessions including physical therapy.  In 
February 2004, he was evaluated for possible disorders of the 
hips.  On x-ray, both hips were found to be normal.  There is 
no diagnosis of a hip disorder of any kind in the veteran's 
private medical records.  

The veteran's VA treatment records and VA examination reports 
do not show hip disabilities.  The December 2004 treatment 
record that the veteran submitted in January 2005 indicates 
continued complaints of pain in his hips, but, again, there 
is no diagnosis of underlying pathology.  The veteran 
underwent October 2002 and August 2004 VA examinations in 
connection with this claim.  In October 2002, the veteran 
indicated to the examiner that he experienced pain in both 
hips.  On examination, his hips were found to be normal.  The 
diagnostic impression was arthralgia.  The Board notes, 
however, that the Court has recognized that arthralgia is 
merely joint pain.  See Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991) (citing Dorland's Illustrated Medical 
Dictionary 147 (27th ed. 1985)).  As such, service connection 
is not available for mere arthralgia.  See Sanchez-Benitez, 
supra.  In August 2004, the veteran was examined for 
identical complaints.  The examiner found no clinical or 
radiographic evidence of any pelvic or hip disorder.  

The Board finds that the preponderance of the evidence is 
against this claim.  The sole diagnosis related to the hips 
is arthralgia, as discussed above.  Because service 
connection is not available for arthralgia under Sanchez-
Benitez, supra, the Board must have some objective evidence 
of a hip disability.  There is no objective evidence of such 
a disability in the record.  The claim must fail for lack of 
a current disability.  See Hickman, supra.  The Board is 
aware that the veteran has had complaints of pain going back 
into his period of service.  The record, as it stands, does 
not provide an underlying pathology to account for those 
complaints.  As such, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Increased Ratings

The veteran contends that he is entitled to an initial rating 
in excess of 10 percent for his degenerative disc disease of 
the lumbar spine and an initial compensable rating for his 
GERD.  For the reasons that follow, the Board concludes that 
an increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his disc disease and GERD, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

a. Low Back

The veteran contends that he is entitled to an initial rating 
in excess of 10 percent for degenerative disc disease of the 
lumbar spine.  

The veteran appeals from a claim filed in August 2002.  
During the pendency of this appeal, VA twice amended the 
rating schedule for evaluating disabilities of the spine 
under 38 C.F.R. § 4.71a.  The first amendment, which 
pertained to the evaluation of intervertebral disc syndrome 
under Diagnostic Code 5293, became effective on September 23, 
2002.  67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002).  The most 
recent revisions, codified in Diagnostic Codes 5235 through 
5243, became effective on September 26, 2003.  61 Fed. Reg. 
51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003); see also 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2006).  The new 
criteria include a revision of 38 C.F.R. § 4.71a, to include 
Plate V, Range of Motion of Cervical and Thoracolumbar Spine.  

The Board will evaluate the veteran's claim under both the 
criteria in the VA Schedule for Rating Disabilities in effect 
at the time of his filing and the current regulations in 
order to ascertain which version would accord him the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran is presently service connected for degenerative 
disc disease and rated under Diagnostic Code (DC) 5293.  See 
38 C.F.R. § 4.71a (2002).  The Board notes in passing that DC 
5293 and its successor rate intervertebral disc syndrome, 
which is another name for degenerative disc disease.  The 
Board will evaluate the claim first under DC 5293, then its 
successor provisions before addressing any other potentially 
applicable DCs. 

Diagnostic Code 5293 for intervertebral disc syndrome, 
applicable prior to September 23, 2002, assigns a 10 percent 
evaluation for mild symptoms, a 20 percent evaluation for 
moderate symptoms with recurring attacks; a 40 percent 
evaluation for severe, recurring attacks with intermittent 
relief; and a 60 percent evaluation for pronounced, 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to site 
of diseased disc with little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective prior to Sept. 23, 
2002).

The veteran argues that his back disability should be rated 
higher because he receives epidural injections and 
periodically has to remain in bed due to exacerbations.  In 
support of his arguments, he has submitted private medical 
treatment records.  In particular, he has submitted copies of 
a March 2004 MRI, which, he contends, shows that his 
disability is severe.  

The private medical treatment notes do not support the 
veteran's position.  The veteran was initially seen in 
September 2002 by a Dr. Holbrook.  The initial examination 
report from that visit indicates that the veteran had normal 
coordination, station and gait.  His reflexes were 2+ in all 
tests.  His strength was 5/5 in all extremities.  There was 
no tenderness in his spine on examination.  Dr. Holbrook 
updated the examinations periodically.  In January, February 
and April 2003, there are no additional findings related to 
the back.  In April 2003, however, the veteran was 
complaining of some pain, in the region of his L4-L5 disc 
disease.  

The veteran began complaining of greater pain in February 
2004.  Records from February 2004 show that the veteran had 
no tenderness along his spine, normal gait and negative 
straight leg raise.  Following continued complaints of hip 
pain, the veteran was, as mentioned above, sent for MRI 
studies in March.  The MRI study was interpreted to show mild 
disc disease at L4-L5 with a small right paracentral 
protrusion and annular tear.  There was mild to moderate disc 
degeneration at the L5-S1 level with a small left paracentral 
protrusion.  The spinal canal and neural foramina were normal 
at all levels.  The paracentral protrusion at L5-S1 was found 
not to elevate or displace the S1 nerve root.  The 
interpreter concluded that the veteran had "mild" 
degenerative disc disease with small protrusions as 
described.  This characterization was echoed in a May 2004 
treatment note.  The veteran underwent a series of epidural 
infections beginning in May 2004 to help with his back pain.  

The Board has reviewed the veteran's VA medical records to 
determine if they support a finding that the veteran's back 
disability is more than mild in degree.  The October 2002 VA 
examination report shows chronic low back pain, with full 
range of motion, normal gait and the ability to heel and toe 
walk.  The August 2004 VA examination report indicates that 
the veteran came to the examination walking with a cane and 
was walking quite stiffly, limiting motion of the hip and 
knee on the right side.  His gait was initially uneven.  
Without the cane, the veteran's gait became symmetrical and 
he could heel and toe walk.  There was no tenderness along 
his spine.  The veteran reported diffuse, non-anatomic 
sensory loss on the right side, but was responsive to the 
light touch and pinprick tests.  The examiner found no 
radiculopathy or radiculitis.  

The evidence shows that the veteran has complained of pain, 
but does not have significant functional loss as a result.  
The characterization of his disc disease following MRI 
studies was "mild".  There are no findings of neurological 
complications.  He retains full range of motion.  While the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not provide a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
The Board finds that the veteran's disc disease is productive 
of mild symptoms.  The Board concludes that the criteria for 
a higher rating under DC 5293, in effect prior to September 
23, 2002, are not met.  

Diagnostic Code 5293, effective on and after September 23, 
2002, evaluates intervertebral disc syndrome either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations for chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, as 
amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  In 
2003, further amendments were made for evaluating 
disabilities of the spine, including recodification of DC 
5293 as DC 5243.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243).  An omission was then corrected by reinserting two 
missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The 
amendment and correction were made effective from September 
26, 2003.  A 20 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  Id.

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id.  
When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id.  Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id. at Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. at Note (3).

While the veteran and his wife have reported in their 
statements that the veteran frequently is confined to bed 
during attacks, the medical evidence does not show that the 
veteran has ever received bedrest as part of a prescriptive 
course of treatment.  As such, a higher rating is not 
available under the current regulations for intervertebral 
disc syndrome.  See 38 C.F.R. § 4.71a, DC 5293 (2003), DC 
5243 (2006).  The Board turns to other potentially applicable 
DCs.

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  Id.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Id.  An evaluation of 40 percent is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  Id.  An evaluation of 50 percent 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  Id.  An evaluation of 100 percent requires 
unfavorable ankylosis of the entire spine.  Id.  

The only range of motion testing performed on the veteran is 
from the October 2002 and August 2004 VA examinations.  In 
October 2002, he was found to have forward flexion to 90 
degrees, extension to 10 degrees and lateral flexion to 35 
degrees bilaterally.  Bilateral rotation was not tested.  In 
August 2004, the veteran went through the range of motion 
testing; however, the examiner indicated that the results 
were not an accurate measure of his disability.  During the 
test, the veteran displayed 45 degrees of forward flexion.  
While sitting upright, the veteran was capable of more than 
90 degrees of forward flexion.  The examiner concluded that 
the only functional loss was self imposed by the veteran.  

The veteran has contested this characterization.  He argues 
that his range of motion is greatly limited and that the 
examination was too brief to be an accurate representation of 
his disability.  

The Board finds that the characterization of his limitation 
of motion as self imposed is accurate.  In comparing the 
medical evidence of record, the Board notes that the veteran 
had a similarly unimpaired range of motion at his October 
2002 VA examination.  His private medical records do not show 
any limitation of motion.  While the absence of evidence is 
generally not evidence against, the Board notes that, in 
February 2004, his gait was normal and there was no 
tenderness to palpation or percussion, and his straight leg 
raise was negative.  He complained of aching in his back due 
to trying to minimize his hip pain.  In April 2004, the 
veteran was treated for his back and hips with the range of 
motion of his hips tested.  There does not appear to be 
impairment beyond the presence of pain in his back and hips.  
The veteran did not complain of such limitation and no 
findings have been made as to any limitation.  The objective 
medical evidence supports a finding that the veteran retains 
full range of motion and that any loss is self imposed.  As 
there is no indication of abnormal gait or spinal contour and 
no functional limitation of motion, the Board concludes that 
the criteria for a higher rating are not met.  See 38 C.F.R. 
§ 4.71a, DC 5243 (2006).

Before September 26, 2003, limitation of motion of the lumbar 
spine was rated under DC 5292.  See 38 C.F.R. § 4.71a (2002).  
A 10 percent rating was warranted for slight limitation of 
lumbar spine motion.  A 20 percent rating was warranted for 
moderate limitation of motion of the lumbar spine, and a 40 
percent rating was warranted for severe limitation of motion.  
There is no higher rating under this diagnostic code.  Id.

The Board observes that the words "moderate" and "severe" 
are not defined in the VA rating schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2006).

Although the criteria under DC 5292 were less defined than 
the current criteria and numerical ranges of motion were not 
provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  In adopting specific 
ranges of motion to define what is normal, VA stated that the 
ranges of motion were based on the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), which is the last edition of the Guides that 
measured range of motion of the spine using a goniometer.  
See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 
2002).  In other words, even though pre-2003 regulations did 
not define normal range of motion for the spine, the current 
definition is based on medical guidelines in existence since 
1984.  There is no inconsistency, then, in applying the 
current ranges of motion to rating spine disabilities under 
the old criteria.

This leads the Board to an identical analysis as that laid 
out above.  For the same reasons, the Board concludes that a 
higher rating for the veteran's lumbar spine disability is 
not warranted under DC 5292.

Finally, several other DCs, from prior versions of the 
regulations, compensate spinal disorders.  They cover 
ankylosis, vertebral fracture and disabilities of the 
cervical and thoracic spine.  There is no evidence that the 
veteran has, or ever had, these disabilities.  As such, 
further inquiry into those DCs is moot.

Periodic radiographic study of the veteran's lumbar spine, 
most recently an MRI in March 2004, shows the presence of 
arthritis in the spine.  As noted above, the medical evidence 
of record does not document lumbar motion limited to a degree 
warranting an assignment of a compensable rating pursuant to 
Diagnostic Code 5292 or Diagnostic Code 5243.  A rating for 
arthritis can also be assigned based on x-ray findings and 
painful motion under 38 C.F.R. § 4.59, which states that 
painful motion with joint or periarticular pathology is 
entitled to at least the minimum compensable rating for the 
joint.  See also VAOPGCPREC 9-98, footnote 1; Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Since the veteran 
already receives the minimum compensable rating for his 
disorder, a higher or additional rating is not appropriate.  
Id.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's lumbar spine.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the Board notes that the criteria under the 
General Rating Formula for Diseases and Injuries of the Spine 
and under the prior and current Diagnostic Codes for 
Intervertebral Disc Syndrome are meant to encompass and take 
into account the presence of pain, stiffness, or aching, 
which are generally present when there is a disability of the 
spine.  The veteran has only self imposed limitation of 
motion, and application of the DeLuca rule would justify only 
the 10 percent he already receives under the prior version of 
the limitation of lumbar motion Diagnostic Code.  See 
38 C.F.R. § 4.71a, DC 5292 (2003).  Accordingly, any 
functional impairment due to DeLuca considerations has 
already been considered in the general criteria.  
Accordingly, the veteran is not entitled to a disability 
rating in excess of 10 percent under the general criteria 
since the date of the veteran's increased rating claim.

In light of the Board's conclusion that the criteria for a 
rating in excess of 10 percent have not been met, the rule of 
Fenderson, supra, is not for application.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. GERD

The veteran argued in his April 2003 Notice of Disagreement 
that he believed that he met the criteria for a compensable 
rating because he has "problems with regurgitation."  The 
Board concludes that a compensable rating is not warranted.

The veteran's GERD is rated by analogy under Diagnostic Code 
7346, pertaining to hiatal hernias.  See 38 C.F.R. § 4.20 
(When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.).  

A 10 percent rating requires two or more of the symptoms for 
the 30 percent evaluation of less severity.  38 C.F.R. § 
4.114, DC 7346.  A 30 percent rating for hiatal hernia 
requires persistent recurrent epigastric distress with 
dysphagia (difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  Id.  
A 60 percent rating is also available.  For a compensable 
rating, therefore, the evidence must show that the veteran 
has two of the following: recurrent epigastric distress with 
dysphagia (difficulty swallowing), pyrosis (heartburn), and 
regurgitation.  

The veteran's GERD was evaluated at his October 2002 VA 
examination.  The report indicates that the veteran is on 
daily medication.  The examiner indicated that he does not 
have dysphagia, pain, hematemesis, regurgitation or nausea.

The remaining medical evidence does not address GERD or its 
symptoms, nor does the veteran make further argument.

The Board concludes that criteria for a compensable rating 
are not met.  Taking the veteran at his word that he has 
regurgitation, this is only one of the necessary elements.  
The evidence must show that he also has pyrosis or dysphagia 
as well for a compensable rating.  There is no indication of 
complication or pain.  As the veteran's symptoms do not meet 
the criteria for a 10 percent rating, further inquiry into 
higher ratings is moot.  

In light of the Board's conclusion that the criteria for a 
compensable rating have not been met, the rule of Fenderson, 
supra, is not for application.  

The Board has considered the veteran's service-connected GERD 
under all other potentially applicable Diagnostic Codes.  
However, Diagnostic Codes 7203 to 7205 are not for 
application because the evidence does not show that the 
veteran has been diagnosed with stricture, spasm, or 
diverticulum of the esophagus.  Likewise, the evidence does 
not show that the veteran has been diagnosed with a gastric, 
duodenal, marginal, hypertrophic, inguinal, ventral, or 
femoral ulcer; therefore, Diagnostic Codes 7204 to 7307 and 
7338 to 7340 are not for application.  Thus, the Board 
concludes that an initial compensable rating for the 
veteran's service-connected GERD is not warranted under any 
applicable Diagnostic Code. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable rating for GERD.  See Gilbert, 1 Vet. 
App. at 53.


ORDER

Entitlement to service connection for a bilateral hip 
disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine is denied.

Entitlement to an initial compensable rating for GERD is 
denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


